DETAILED ACTION
This action is responsive to the application filed 5/17/22. 
Claims 1-5 are rejected.
Claims 6-39 are rejected as being drawn to non-elected inventions or species. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haidukewych (US 20130125903).
Regarding claim 1, Haidukewych teaches a thermal pack (Par. 43, ‘warm or cool fluid may be fed to one or more of the fluid tight chambers to warm or cool a patient’) for use with a device for circulating hot or cold fluid the thermal pack (Par. 46, ‘The inflatable fluid tight enclosure or bladder 12 is coupled to a fluid pressure regulator generally indicated as 16 through a fluid supply conduit 18’; fig. 1, pressure regulator 16) comprising: a body having a cavity (Par. 42, ‘As described hereinafter, the fracture alignment device comprises two flexible layers of fluid impervious material cooperatively forming a fluid tight enclosure or chamber coupled to a pressure regulator to control the pressure within the fluid tight chamber’; fig. 1, fluid tight enclosure 12); a bendable and deformable support one of attached to or disposed within the body (Fig. 1, alignment retainer 14 comprising pliable or malleable wire-like element 42), the support being configured such that the body is deformed into a shape matching a contour of a body part and the body is maintained in the shape while applied to the body part by the support (Par. 49, ‘the alignment retainer 14 comprises a pliable or malleable wire-like element 42 of metal or other suitable material that can be bent or formed to follow the contour of the patient's limb PL to at least partially encircle the patent's limb PL in an operative position such that the central major portion or body 34 and the lateral retainer extensions or fingers 36 are held in position to engage the patient's limb PL when the inflatable fluid tight enclosure or bladder 12 is inflated with a gas, liquid or gel to immobilize the patient's limb PL.’); and tubing having one end in fluid communication with the cavity and another end in fluid communication with the device such that the device circulates a hot or cold fluid through the cavity via the tubing (Par. 54, ‘Each inflatable fluid tight enclosure or bladder is coupled to a fluid pressure regulator 16 through a fluid supply conduit 18’; fig. 1, fluid supply conduit 18).
Regarding claim 3, Haidukewych further teaches wherein the body is configured to be applied to one of a neck of the user, a lower back of the user, an arm or leg of the user, an upper back of the user and a knee of the user (Fig. 2).
Regarding claim 4, Haidukewych further teaches wherein the support is provided on a periphery of the body (Fig. 1, wire-like element 42 provided on the periphery of the fluid tight enclosure 12).
Claim(s) 1, 3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daily (US 4154245).
Regarding claim 1, Daily teaches a thermal pack (Abstract, ‘A pad for cooling the heart or other similar organs’) for use with a device for circulating hot or cold fluid (Col. 2, lines 13-15, ‘source of heat transfer fluid’),  the thermal pack  comprising: a body having a cavity (Col. 2, lines 8-12, ‘The pad is provided with heat transfer means in the form of a circuitous passageway 16 which may be in the form of a tube, interconnected cells, or a passageway molded into the heat exchange side of the pad closely adjacent the cooling surface 12.’; fig. 2, passageway 16); a bendable and deformable support one of attached to or disposed within the body (Col. 2, lines 22-26, ‘The pad is provided with a suitable malleable frame 26 molded into the body of material making up the pad. This malleable frame, as shown, includes a central sheet metal spine 28 and a plurality of cross bars 30 through 34 defining arms extending outward therefrom.’; Fig. 1, malleable frame 26), the support being configured such that the body is deformed into a shape matching a contour of a body part and the body is maintained in the shape while applied to the body part by the support (Col. 2, lines 26-29, ‘This framework may be any suitable malleable metal which holds the pad in a formed configuration as shown for example, in FIG. 4.’); and tubing having one end in fluid communication with the cavity and another end in fluid communication with the device such that the device circulates a hot or cold fluid through the cavity via the tubing (Col. 2, lines 12-16, ‘the passage 16 includes an inlet conduit 18 for connection to a suitable source of heat transfer fluid and an outlet line 22 for return of the fluid to the heat or cooling source.’).
Regarding claim 3, Daly further teaches wherein the body is configured to be applied to one of a neck of the user, a lower back of the user, an arm or leg of the user, an upper back of the user and a knee of the user (Daly is capable of being applied to any of these body parts).
Regarding claim 5, Daly further teaches wherein the support is provided interiorly of a periphery of the body (Fig. 1, malleable frame 26 is provided interior to the periphery of the pad 10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varga et al. (US 20140276254, “Varga”) in view of Haidukewych.
Regarding claim 1, Varga teaches a thermal pack for use with a device for circulating hot or cold fluid (Abstract, “The system also includes a fluid control pump that directs the liquid through a continuous fluid flow path that extends between the two layers so as simultaneously to fill the wrap and apply pressure and heat to the body portion surrounded by the wrap.”), the thermal pack comprising: a body having a cavity (Abstract, ‘The system includes a first and a second compliant layer sealed together around an outer border to contain a warm liquid between the two layers and to form a wrap to surround and conform to a body portion of a patient.’); and tubing having one end in fluid communication with the cavity and another end in fluid communication with the device such that the device circulates a hot or cold fluid through the cavity via the tubing (Fig. 4 and par. 56, ‘ A fluid control pump may be connected to fluid inlet 142 to heat and pump the liquid 110 through a continuous fluid flow path 146. ’).
Varga fails to teach a bendable and deformable support one of attached to or disposed within the body, the support being configured such that the body is deformed into a shape matching a contour of a body part and the body is maintained in the shape while applied to the body part by the support.
Haidukewych teaches a thermal pack (Par. 43, ‘warm or cool fluid may be fed to one or more of the fluid tight chambers to warm or cool a patient’) for use with a device for circulating hot or cold fluid the thermal pack (Par. 46, ‘The inflatable fluid tight enclosure or bladder 12 is coupled to a fluid pressure regulator generally indicated as 16 through a fluid supply conduit 18’; fig. 1, pressure regulator 16) comprising: a body having a cavity (Par. 42, ‘As described hereinafter, the fracture alignment device comprises two flexible layers of fluid impervious material cooperatively forming a fluid tight enclosure or chamber coupled to a pressure regulator to control the pressure within the fluid tight chamber’; fig. 1, fluid tight enclosure 12); a bendable and deformable support one of attached to or disposed within the body (Fig. 1, alignment retainer 14 comprising pliable or malleable wire-like element 42), the support being configured such that the body is deformed into a shape matching a contour of a body part and the body is maintained in the shape while applied to the body part by the support (Par. 49, ‘the alignment retainer 14 comprises a pliable or malleable wire-like element 42 of metal or other suitable material that can be bent or formed to follow the contour of the patient's limb PL to at least partially encircle the patent's limb PL in an operative position such that the central major portion or body 34 and the lateral retainer extensions or fingers 36 are held in position to engage the patient's limb PL when the inflatable fluid tight enclosure or bladder 12 is inflated with a gas, liquid or gel to immobilize the patient's limb PL.’); and tubing having one end in fluid communication with the cavity and another end in fluid communication with the device such that the device circulates a hot or cold fluid through the cavity via the tubing (Par. 54, ‘Each inflatable fluid tight enclosure or bladder is coupled to a fluid pressure regulator 16 through a fluid supply conduit 18’; fig. 1, fluid supply conduit 18).
Therefore, in view of Haidukewych it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify Varga by providing a bendable and deformable support in the manner described by Haidukewych in order to facilitate the maintenance of the thermal pad in a proper wrapped position relative to the limb of the patient, as taught by Haidukewych. 
Regarding claim 2, Varga, as modified, further teaches one or more straps attached to the body for securing the body to the body part of the user (Abstract, ‘The wrap includes a plurality of flaps extends from opposite sides of a generally longitudinal central portion, such that one or more flaps from the opposite sides fasten to each other to surround the body portion.’ and fig. 6, flaps 234, 236 and 238).
Regarding claim 3, Varga, as modified, further teaches wherein the body is configured to be applied to one of a neck of the user, a lower back of the user, an arm or leg of the user, an upper back of the user and a knee of the user (Figs. 2 and 7).
Regarding claim 4, Varga, as modified, further teaches wherein the support is provided on a periphery of the body (Varga has previously been modified in view of Haidukewych to utilize a deformable support; see Haidukewych, fig. 1, wire-like element 42 provided on the periphery of the fluid tight enclosure 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794